Name: Commission Regulation (EC) NoÃ 29/2008 of 16 January 2008 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: prices;  agricultural policy;  plant product
 Date Published: nan

 17.1.2008 EN Official Journal of the European Union L 14/1 COMMISSION REGULATION (EC) No 29/2008 of 16 January 2008 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1580/2007 of 21 December 2007 laying down implementing rules of Council Regulations (EC) No 2200/96, (EC) No 2201/96 and (EC) No 1182/2007 in the fruit and vegetable sector (1), and in particular Article 138(1) thereof, Whereas: (1) Regulation (EC) No 1580/2007 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 138 of Regulation (EC) No 1580/2007 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 17 January 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 January 2008. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 350, 31.12.2007, p. 1. ANNEX to Commission Regulation of 16 January 2008 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 IL 138,6 MA 52,8 TN 129,8 TR 103,0 ZZ 106,1 0707 00 05 JO 187,5 MA 61,3 TR 90,0 ZZ 112,9 0709 90 70 MA 93,0 TR 105,1 ZZ 99,1 0709 90 80 EG 313,6 ZZ 313,6 0805 10 20 EG 49,2 IL 48,1 MA 65,0 TN 53,8 TR 66,8 ZA 52,9 ZZ 56,0 0805 20 10 MA 96,7 TR 101,8 ZZ 99,3 0805 20 30, 0805 20 50, 0805 20 70, 0805 20 90 CN 61,3 IL 97,9 JM 110,1 PK 42,8 TR 83,3 ZZ 79,1 0805 50 10 BR 72,8 EG 86,2 IL 139,9 TR 124,3 ZA 54,7 ZZ 95,6 0808 10 80 CA 96,2 CN 75,1 MK 40,4 US 113,5 ZA 59,7 ZZ 77,0 0808 20 50 CN 64,5 US 94,1 ZZ 79,3 (1) Country nomenclature as fixed by Commission Regulation (EC) No 1833/2006 (OJ L 354, 14.12.2006, p. 19). Code ZZ stands for of other origin.